DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tools" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
It is further noted that the language as written, lines 22-25 is ambiguous. The multifunctional tool kit as disclosed can operationally accommodate only one tool out of a plurality of tools. Applicant may wish to amen by reciting, e.g., for a multifunctional tool kit with a plurality of tools, wherein each tool comprises a root portion…or for a kit with at least two tools elected from a group comprising a knife, a table knife, a fork….
Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious a multifunctional tool kit comprising a connecting piece, a cover, first and second shanks, wherein the connecting piece is provided with first and second grooves, pin hole, rivet hole, two ribs to engage with two strip shaped recess of the cover that further includes a second hole allowing a root portion of the tool to be inserted in the aligned holes, left and right grooves allowing for the shanks to be folded and fastened, further with the root portion having a locking recess and a cam pin to be inserted into the pin hole such that the recesses are engaged with the ribs by rotating the cover and a locking recess of the tool is staggeredly engaged with the second hole to fix the tool, together in combination with the rest of the limitations as recited in claim(s).
Conclusion

    PNG
    media_image1.png
    227
    250
    media_image1.png
    Greyscale
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Alexander, Menter detachable tool heads and Colman butterfly type knife with swing locking piece and a receiving portion, Fig. 8 are cited to show related inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
March 23, 2022						Primary Examiner, Art Unit 3723